 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 43 
520 
JPH Management, Inc., d/b/a Mid-Wilshire Health 
Care Center 
and
 Health Care Workers Union, 
Service Employees International Union, Local 
399, AFLŒCIO. 
Case 31ŒCAŒ25336
 July 19, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On September 26, 2002,
 Administrative Law Judge 
Gerald A. Wacknov issued 
the attached decision. The 
Respondent filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
2 ORDER The National Labor Relations Board orders that the 
Respondent, JPH Management, Inc., d/b/a Mid-Wilshire 
Health Care Center, Los Angele
s, California, its officers, 
agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Requiring or asking em
ployees to sign a decertifi-
cation petition in order to receive wage increases or 
benefits.  
    (b) Threatening to report
 employees to the INS if they 
refuse to sign decertification petitions.  
(c) Telling employees that they would be denied wage 
increases because of th
eir union activity.   
(d) Withholding wage increases from employees be-
cause of their union activity.  
(e) Issuing warning notices 
to employees because of 
their union activity.  
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2  We shall modify the judge™s recommended Order in accordance 
with our decisions in 
Indian Hills Care Center
, 321 NLRB 144 (1996), 
Excel Container
, 325 NLRB 17 (1997), and 
Ferguson Electric Co., 
335 NLRB 142 (2001).  We also supplement the judge™s recommended 

remedy by requiring that employees be made whole as prescribed in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), as well as 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
as appropriate, with interest as prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  We substitute a new notice for that 
of the administrative law judge, c
onforming the language to the Order 
as modified.   
 (f) Suspending employees 
because of their union ac-
tivity.  
     (g) Discharging employees because of their union 
activity.  

     (h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  

     2. Take the following 
affirmative action necessary to 
effectuate the purposes of the Act 
 (a) Within 14 days from the date of this Order, offer 
employee Christina Del Los Santos full reinstatement to 
her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her 
seniority or any other rights or privileges previously en-
joyed. 
 (b) Make employee Christina Del Los Santos whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against her, in the manner set 

forth in the remedy section of the decision. 
 (c) Grant employees Rudolfo Ortiz, Sylvia Calderon, 
and Roberto Galdamez the wage increases unlawfully 

denied them and make them whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the 

remedy section of the decision. 
 (d) Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful warn-

ings, unlawful suspensions, or unlawful discharge of 
Rudolfo Ortiz and Christina Del Los Santos, and within 3 
days thereafter notify the empl
oyees in writing that this 
has been done and that the warnings, suspensions, or 
discharge will not be used against them in any way. 
    (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility copies of the a
ttached notice marked ﬁAppen-
dix.ﬂ
3  Copies of the notice, on forms provided by the 
Regional Director for Region 31, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-

                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MID-WILSHIRE HEALTH CARE CENTER
 521
secutive days in conspicuous places including all places 
where notices to employees are customarily posted. Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 

any other material.  In the event that, during the pend-
ency of these proceedings,
 the Respondent has gone out 
of business or closed the facility involved in these pro-

ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by the Respondent 

at any time since August 1, 2001. 
(g) Within 21 days after service by the Regional Of-
fice, file with the Regional 
Director for Region 31 a 
sworn certification of a resp
onsible offici
al on a form 
provided by the Region attesting to the steps that the Re-

spondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 require or ask employees to sign a de-
certification petition in order to
 receive wage increases or 
benefits.  
WE WILL NOT
 threaten to report employees to the INS 
if they refuse to sign decertification petitions. 
WE WILL NOT
 tell employees that they would be de-
nied wage increases because of their union activity. 
WE WILL NOT
 withhold wage increases from employ-
ees because of their union activity. 
WE WILL NOT
 issue warning notices to employees be-
cause of their union activity. 
WE WILL NOT
 suspend employees because of their un-
ion activity. 
WE WILL NOT
 discharge employees because of their 
union activity. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer employee Christina Del Los Santos full rein-
statement to her former job or, if that job no longer ex-
ists, to a substantially equivalent position, without preju-

dice to her seniority or any other rights or privileges pre-
viously enjoyed. 
WE WILL make employee Christina Del Los Santos 
whole for any loss of earnings and other benefits result-
ing from her suspension and discharge, less any net in-
terim earnings, plus interest. 
WE WILL grant employees Rudolfo Ortiz, Sylvia 
Calderon, and Roberto Gald
amez the wage increases 
unlawfully denied them and make them whole, with in-
terest, for any loss of earnings and other benefits suffered 
as a result of the discrimination against them. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful warnings, unlawful suspensions, or unlawful dis-

charge of Rudolfo Ortiz and Christina Del Los Santos, 
and WE WILL
, within 3 days ther
eafter, notify each of 
them in writing that this has been done and that the warn-

ings, suspensions, or discharge will not be used against 
them in any way. 
 JPH
 MANAGEMENT
, INC, D/B/A MID-WILSHIRE 
HEALTH CARE CENTER  Nathan Laks Esq., 
and Christy J. Kwon, Esq.,
 for the General 
Counsel. Thomas A. Lenz, Esq.,
 and 
Vincent P. Floyd, Esq.,
 (Atkinson, 
Andelson, Loya, Ruud & Romo),
 of Cerrito, California, for 
the Respondent. 
Karleen George, Deputy, 
Nursing Home, SEIU Local 4346 and 
Local 399, Los Angeles, California, for the Union. 
DECISION STATEMENT OF THE 
CASE GERALD A. WACKNOV
, Administrative Law Judge. Pursuant 
to notice a hearing in this matter was held before me in Los 
Angeles, California, on May 13, 14, and 15, and July 24 and 
25, 2002. The original charge was filed by Health Care Work-
ers Union, Service Employees In
ternational Union, Local 399, 
AFLŒCIO (Union), on October 30, 2001. Thereafter, the Union 

filed various amended charges.
 On March 21, 2002, the Re-
gional Director for Region 31 of
 the National Labor Relations 
Board (Board) issued a complaint and notice of hearing alleg-
ing violations by JPH Manageme
nt, Inc., d/b/a Mid-Wilshire 
Health Care Center (Respondent) of Section 8(a)(1), (3), and 
(5) of the National Labor Relations Act, (Act).
1 The Respon-
                                                          
 1 At the conclusion of the hearing the Respondent and Union reached 
an agreement in settlement of the 
Sec. 8(a)(5) portions of the com-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 522 
dent, in its answer to the complain
t, duly filed, denies that it has 
violated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross-examine witnesses, and to introduce 
relevant evidence. Since the close of the hearing, a letter/brief 
has been received from counsel for the General Counsel (Gen-
eral Counsel), and counsel for the Respondent has submitted a 
brief. Upon the entire record,
2 and based upon my observation 
of the witnesses and consideration of the briefs submitted, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporation that owns and operates a 
nursing home for the elderly in Los Angeles, California. In the 
course and conduct of its bus
iness operations, the Respondent 
annually derives gross revenue
s in excess of $100,000, and 
annually purchases and receives goods valued in excess of 
$40,000 directly from other enterpri
ses located within the State 
of California, each of which other enterprises received such 
good in substantially the same fo
rm directly from points located 
outside the State of California. It is admitted and I find that the 
Respondent is and at 
all material times ha
s been an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 It is admitted and I find that at all material times the Union 
has been a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES
 A. Issues 
The principal issues in this proceeding are whether the Re-
spondent has violated Section 8(
a)(1) and (3) of the Act by 
threatening employees, offering 
benefits to employees, denying 
raises to employees, causing employees to sign a decertification 
petition, issuing warnings to 
employees, suspending employees, 
and discharging employees becaus
e of their activity on behalf 
of the Union. B. Facts and Analysis 
Pursuant to a Board certification in Case 31ŒRCŒ6609 the 
Union3 has been the collective-bargaining representative of all 
full-time and regular part-time 
dietary employees, housekeep-
ing employees, nursing employees,
 clerical employees, laundry 
employees, maintenance employees, and activity assistants 
employed by the Respondent. 
                                                                                            
 plaint. Thereafter, I approved the Un
ion™s partial withdrawal request 
and dismissed the Sec. 8(a)(5) portions of the complaint.  The Respon-
dent™s unopposed motion to correct the transcript is hereby granted.  
2 The Respondent™s unopposed motion to correct the transcript is 
hereby granted.  
3 A successor union is currently th
e collective-bargaining representa-
tive of the employees, however the name of the captioned Union has 

been retained in this proceeding si
nce it is the Union that represented 
the employees during the time period involved. 
The Union and Respondent were parties to a collective-
bargaining agreement extending from July 1, 1996 through 
June 30, 1999. Following the expiration of this agreement the 
parties entered into contract 
negotiations for a successor con-
tract. To date, no successor contract has been reached.
4  The events in this proceeding occurred between approxi-
mately April through October, 2001.
5 During this period there 
were several instances of picketing by the Union in furtherance 
of its attempt to cause the Respondent to sign the successor 
agreement or to agree upon the terms of a new contract. Fur-
ther, several employees began circulating a decertification peti-
tion. As the Respondent sets
 forth in its brief,  
   Late October 2001 was a high intensity period between Local 
399 and Mid-Wilshire, who were in the middle of negotia-
tions for a new agreement. Duri
ng the month several incidents 
arose including the instant charge, a decertification petition,
6 a 
charge against the Union,
7 and a major Union rally. 
8  The supervisory hierarchy at 
the facility during the time pe-
riod in question is as follows: Samuel Park, assistant adminis-
trator, Oksoon Shin, director of
 nursing, and Lilian Pampolino, 
director of staff development. Pa
rk reports to Ms. Lee, owner of 
the Respondent. Pampolino is the 
immediate supervisor of the 
employees who testified in this proceeding, each of whom, 

unless otherwise indicated, is a certified nursing assistant 
(CNA). 
Sylvia Calderon testified that she was called to Park™s office 
in about April. During a 20-minute conversation Park told her 
that the employees did not need a union, that the Union could 
be removed, and that things 
would be okay if the employees 
placed their confidence in Ms. Lee, the owner, to do the right 
thing. Park said that the employees could have a 401(k) plan for 
what they had been paying the Union in union dues, that they 
could have better insurance, and th
at they would be able to save 
sick leave days for the end of the year. Then, later that after-
noon, Park made these same co
mments to Calderon and five 
other workers at a meeting that 
afternoon. He said, according to 
Calderon, that we could have all of these benefits without the 
                                                          
 4 Pursuant to a charge filed by the Union alleging that the Union and 
Respondent had in fact negotiated a successor agreement which the 
Respondent refused to execute, a Board hearing was held to determine 
the merits of this controversy. The Board issued its decision on Decem-

ber 21, 2001 in 
Mid-Wilshire
, 337 NLRB 72, finding that a successor 
contract had not been finalized, and dismissing this portion of the com-
plaint. 
5 All dates or time periods are within 2001 unless otherwise indi-
cated.  6 The employees filed this petition on October 25, 2001 (Case 31Œ
RDŒ1454).  
7 The charge was filed by the Re
spondent against the Union on Oc-
tober 30, 2001 (Case 31ŒCBŒ10933), a
nd alleges, inter alia, that the 
Union threatened ﬁviolence and coercion.ﬂ  8 The rally took place on the afte
rnoon of October 22, 2001; four 
employees were disciplined for leavi
ng work to attend the rally, infra. 
Also, the Respondent ma
intains that during the rally one of the union 
supporters, who was a Los Angeles City Councilman and a member of 
the Union, threatened 
and intimidated the Respondent™s director of 
nursing. 
 MID-WILSHIRE HEALTH CARE CENTER
 523
need of a union, and that he w
ould write a letter and would sign 
it and it would contain everything he was proposing. 
Roberto Galdamez also testified 
in about April, Park held a 
meeting over the intercom w
ith Galdamez and five other 
CNAs. Park said that he wanted
 the Union out and wanted to 
give the employees things that the Union could not give them. 
He went on to offer the employ
ees better insurance, pay for 
unused sick leave, a raise, and 
a 401(k). He said, ﬁI want the 
Union out of here. Just think about it; let me know.ﬂ The meet-
ing lasted 15 minutes.
9 In late May or early June th
e Respondent was given a peri-
odic inspection by a California State agency that inspects health 
facilities. Prior to the inspection, Pampolino held meetings with 
the CNAs on each shift and told them that they could expect 
raises if their department pe
rformed well and received high 
marks during the inspection. Ma
ny employees apparently un-
derstood this to mean that if 
the department received high 
marks then each employee in the department would receive a 
raise. The Respondent, however, 
maintains the employees were 
told that individual employees who performed exceptionally 
during the inspection would receive raises, assuming that their 
department also received high marks.
10 After the inspection it 
appears that approximately 5 of
 the some 35 CNAs were given 
wage increases. 
Rodolfo Ortiz is a current employee who has worked for the 
Respondent since 1993. He is the 
chief union steward. He testi-
fied that he is the most active union adherent at the facility. 
Other shop stewards, in additi
on to Ortiz, are Roberto Gal-
damez, Sylvia Calderon, and Kare
n Gaban. Ortiz testified that 
sometime after the state inspection, Pampolino said she wanted 
to talk to Ortiz and instructed him to follow her to the office. 
She told him not to tell anybody, and went on to say that some 
employees had received a raise but that ﬁ‚Sylvia [Calderon], 
and Roberto [Galdamez], and you cannot get any raises, be-
cause you are the leader (sic) of the Union.ﬂ Then she asked 
him, ﬁWhy don™t you go talk to Mr. Park about your raise.ﬂ 

Ortiz, in turn, asked Pampolino why she didn™t tell Park to ne-
gotiate a contract at the negotia
ting table that included a wage 
increase. Ortiz testified that he el
ected not to talk to Park about 
the matter as he believed this would be futile and that Park 
would not give him a raise because he was an active member of 
the union. 
Sylvia Calderon, a union steward, testified that Ortiz related 
to her what Pampolino had told Ortiz, namely, that the stewards 
were not going to get a raise because they were union represen-
tatives. She verified this with
 Pampolino. Thus, she asked 
Pampolino why she had not receiv
ed a raise as a result of the 
inspection. Pampolino said Park was not going to give her a 
raise, ﬁthat I already knew why,ﬂ 
and told her to ask Park about 
                                                          
 9 Apparently, because the aforementioned meetings occurred in 
April, prior to the 10(b) period, th
ere are no complaint allegations re-
garding such comments by Park; acco
rdingly, the testimony regarding 
Park™s was received only for bac
kground purposes and as indicia of 
animus. I credit the testimony of 
Calderon and Galdamez and find that 
Park made the statements attri
buted to him by these employees. 
10 What was actually said to the em
ployees is not an issue in this 
proceeding. his. Calderon did not do so because she did not feel comfort-
able going to his office. 
Roberto Galdamez testified that
 about a week after the in-
spection he asked Pampolino why 
he had not received a wage 
increase, and Pampolino replied, ﬁbecause we were stewards.ﬂ 
Pampolino is currently working for the Respondent as direc-
tor of staff development. She 
hires and supervises the CNAs. 
Pampolino did not testify in this proceeding, and the Respon-
dent has proferred no explanation for her failure to testify. As I 
stated at the hearing, under these circumstances I find that the 
testimony of Pampolino would ha
ve been adverse to the Re-
spondent™s interest in this proceeding,
11 and I credit the testi-
mony of each of the General Co
unsel™s witness regarding their 
conversations with Pampolino. 
Moreover, I do not credit Park™s 
assertions, which are irrelevant in any event, that Pampolino 
was not authorized to speak for the Respondent regarding such 
matters. Clearly the 
employees understood that Pampolino, as 
the director of staff development and one of the three principal 
supervisors at the facility, was speaking on behalf of the Re-
spondent and specifically relaying 
the position of Park or Ms. 
Lee, the Respondent™s owner. 
Accordingly, I find that Pampolino told three union stewards, 
Ortiz, Calderon, and Galdamez, that the reason they received no 
wage increase following the state inspection is in fact because 
each of them occupied the positi
on of union steward. Moreover, 
Pampolino was the person designated by Park to recommend 
those individuals who merited raises, and there has been no evi-
dence presented by the Respondent that the work of Ortiz, 
Calderon or Galdamez during the 
state inspection process was 
not superior and did not warrant a merit wage increase.
12 Accord-
ingly, I find that the Respondent has violated Section 8(a)(1) of 
the Act by advising these three employees that they were denied 
merit wage increases because of their union activity. Further, I 
find that by denying these three employees merit wage increases 
in June, the Respondent has violated and is violating Section 
8(a)(3) of the Act. I am mindful of the fact that only about 5 of 

the 35 CNAs were given wage increases after the inspection; 
however this fact alone is insufficient to demonstrate that any of 
the stewards would not have receiv
ed such increases. Thus I find 
the General Counsel has presented compelling evidence, in the 
form of unequivocal statements by Pampolino, that the denial of 
the wage increases was discriminatorily motivated. And I further 
find that the Respondent has not sustained its burden of proof by 
demonstrating that in fact any or
 all of the stewards would not 
have received such increases. 
Wright Line,
 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
                                                          
 11 International Automated Machines, 285 NLRB 1122 (1987).  
12 The Respondent did show that 
one union steward, Karen Gaban, a 
cook in the dietary department, did 
receive a merit wage increase, and 
relies upon this evidence to support the argument that it did not deny 

wage increases to individuals simply because they were stewards. I 
deem such evidence to be insuffici
ent for the proposition submitted, as 
it appears that six of the approximately eight dietary department em-

ployees did in fact receive a merit wage increase, largely because the 
department as a whole received an exceptional rating, and to have 
denied Geban a wage increase under such circumstances would have 

been difficult to justify. Moreover, Geban™s immediate supervisor was 
the dietary department supervisor, and not Pampolino. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 524 
989 (1982), approved in 
NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983). 
Armando Avalos is a cook. He began working for the Re-
spondent in 1983. Avalos testifie
d that after the heath inspec-
tion he was called in to Park™s
 office. Park said he had good 
news and gave him a 20-cent raise.
 Park told him, ﬁThe twenty 
cents comes from the owner, not from the Union. That is for a 
good job, and keep doing a good job.ﬂ I credit the testimony of 
Avalos, and do not credit the de
nial or explanation of Park. 
This evidence was introduced for purposes of showing union 
animus, and is not alleged as violative of the Act. 
Maria Guadalupe Garcia bega
n working for the Respondent 
on April 17. Pampolino hired her.
 In September she was due for 
a raise. During her discussion w
ith Pampolino about the raise, 
Pampolino advised her of the decertification petition that was 
being circulated, and told her to ﬁSign ‚no™ to the Union, be-
cause Mr. Park doesn™t like the Union. Don™t tell Rodolfo 
[Ortiz].ﬂ After Garcia filled out a company form regarding her 
raise, Pampolino called Mar
tin Perez, a housekeeping em-
ployee, and said, ﬁLet™s go talk to Mr. Park.ﬂ The three of them 
entered the elevator. Then Pampolino stopped the elevator in 
mid-floor and asked Perez to ﬁg
ive her the paperﬂ because, 
ﬁMaria is going to sign no to the union.ﬂ Martin presented the 
decertification petition to Garcia, and Garcia signed it. Garcia 
testified that she felt pressured by the situation and did not 
know what else to do. Then Pampolino removed the stop from 
the elevator. When they reached the first floor Martin left, and 
Pampolino and Garcia entered Pa
rk™s office. Pampolino told 
Park, ﬁMaria has signed ‚No™ to the Union,ﬂ and has filled out 
the form to receive a raise. Park said okay. Shortly thereafter, 
Garcia received a rais
e of 25 cents per hour. 
I credit the testimony of Garc
ia. I find that Pampolino di-
rected her to sign a decertification petition, caused Garcia to 
sign the petition in the elevator, and then brought her to Park™s 
office and advised Park that Ga
rcia had signed the petition and 
was entitled to a wage increase that Garcia subsequently re-

ceived. Whether Garcia was in fact entitled to a wage increase 
at that particular time, as th
e Respondent contends, makes no 
difference. The gravamen of this
 violation is that the Respon-
dent, by its conduct, caused Garcia to believe that the wage 
increase was, at least in part, 
a reward for her signature on the 
decertification petition. By such conduct, I find that the Re-
spondent has violated Section 8(a)(1) of the Act. 
Lucrecia Barrantes began working for the Respondent in 
May. She worked until the last day of April, 2002. Barrantes 
testified that in August, empl
oyee Martin Perez asked her to 
sign a petition against the Union and she said no. About a week 
later Pampolino instructed Barrantes and another CNA to ac-
company her to Room 24, a patie
nt™s room. Pampolino closed 
the door and asked, according to the testimony of Barrantes, 
ﬁWhy you don™t sign the letter that said no to the Union, be-
cause Mr. Park, he doesn™t like the Union.ﬂ Pampolino told the 
two employees that they didn™t 
have immigration papers, that 
she had helped their friends, and they needed to help her. Bar-
rantes said that she didn™t want
 to have a problem, but she 
didn™t want to sign the petition either, and that if Pampolino 
wanted to call INS ﬁthat™s your business, but for me, you can™t 
force me to sign the letter.ﬂ Barrantes testified that the meeting 
lasted about 20 minutes, and that
 the patient, who had a cane, 
became impatient with them for disturbing her, and told them to 
get out of her room. 
I credit the testimony of Barra
ntes and find that Pampolino 
threatened to report her and another employee to the INS for 
being undocumented workers if they did not sign the decertifi-
cation petition. By such threats the Respondent has violated 
Section 8(a)(1) of the Act. 
On the afternoon of October 22, the Union held an unan-
nounced rally at the facility. Pe
rhaps 40 individuals were pre-
sent. The Union had invited, among other outsiders, a Los An-
geles councilman, who was also a member of the Union, to 
speak to Park about the employ
ees™ demands for a contract. 
However, Park either was not present or did not want to ac-
knowledge his presence, and members of the group spoke with 
Director of Nursing Shin instead. Four on-duty CNAs left work 
and joined the rally for a period of time. These employees were 
subsequently given written warnings for leaving their posts and 
abandoning their patients and responsibilities. 
It appears to be the position of 
the General Counsel, as well 
as the collective position of these four CNAs, that they were 
entitled to a scheduled 15-minute afternoon break, but were 
customarily too busy with patients
 to take a break and did not 
regularly do so; however, on this occasion they considered their 
attendance at the rally to consti
tute, in effect, their afternoon 
break to which they were entitled.
 The problem with this is that, 
I find, the rally did not coinci
de with their scheduled break 
times and/or they were present at the rally for longer than their 
scheduled 15-minute break. And the Charge Nurse who was on 
duty complained to Director of Nursing Shin that some of the 
CNAs had left their posts and that because of this some of the 
patients™ call lights were una
ble to be answered promptly. 
Accordingly, I agree with the 
Respondent that the employees 
did leave their posts at unsche
duled times and/or for longer 
than their scheduled 15-minute afternoon break. I am mindful 
of the evidence presented that there may have been other on-

duty personnel who could or did fill in for the absent CNAs, 
and that no patients suffered any injury or were affected ad-
versely during this period of tim
e. Nevertheless, as the Respon-
dent operates a health care facility, and consideration of the 
patients™ needs must be given ov
erriding consideration, I find 
the record evidence insufficient 
to support the complaint allega-
tion that the warnings to the CNAs for temporarily leaving their 
posts and leaving patients either 
wholly unattended, or partially 
unattended by a reduced staff, we
re discriminatorily motivated 
by their union activity in electing to attend the rally. Accord-
ingly, I shall dismiss these allegations of the complaint. 
The Respondent has a progressi
ve warning/disciplinary pol-
icy that is contained in an employee handbook.
13 Generally 
speaking, this policy provides that except for serious infractions 
that warrant summary dismissal, an employee is entitled to 
                                                          
 13 There is a dispute regarding whether the employees and/or union 
representatives were aware of th
e handbook or the policies contained 
therein. However, as no union representatives testified to the contrary, I 

conclude, for purposes of this proceeding, that the Union was aware of 
the Respondent™s reliance upon the 
progressive disciplinary policy 
contained in the handbook. 
 MID-WILSHIRE HEALTH CARE CENTER
 525
three warnings in a 12-month period. The third warning, re-
gardless of whether it is similar 
to prior warnings, warrants a 3-
day suspension, and the fourth 
warning warrants termination. After any given 12-month period, the employee begins with a 
clean slate, although the prior wa
rnings are not physically re-
moved from the employee™s personne
l file. Park testified that 
the Respondent™s warning/disciplinary policy is not necessarily 
followed precisely, but is depe
ndent upon the situation, particu-
larly given the fact that qualified CNAs or other necessary em-
ployees are often not readily obtainable in the job market. Thus, 
exceptions to the policy are made according to the circum-
stances. In other words, the Re
spondent may modify the policy 
as it deems expedient. Park testified that the ﬁ[p]olicy is a 
guideline in terms of where we should follow but, yes, in terms 
of circumstances we could try to work with [the employees].ﬂ 
The four employees who receive
d warnings for leaving their 
workstations and attending the 
union rally are Rudolfo Ortiz, 
Christina Del Los Santos, Myrna Calaycoy, and Sofia Ruiz. I 
have found that the warnings 
given to these employees were 
not unlawful. Moreover, I find that the 3-day suspension of 
Sofia Ruiz for leaving her post to attend the union rally was not 
unlawful, as Ruiz, who was di
scharged by the Respondent 
sometime in early November for 
reasons unrelated to this pro-
ceeding, had six prior warnings for various infractions within 
2001, and the 3-day suspension, under the circumstances, was 
not unwarranted.
14 The warnings and related discipline given to 
Ortiz and Del Los Santos
 are discussed below. Rudolfo Ortiz, the chief union steward, was one of the CNAs 
who received a warning for leavi
ng his post to attend the rally. 
Ortiz is considered to be an excellent CNA.
15 He had worked 
for the Respondent for some 8 years prior to October, and had 
only one prior warning, which he 
received in 1995. On October 
24, 2 days after the rally, Park called Ortiz to the office in order 
to apprise him of the warning he was to be given on a form 
entitled ﬁEmployee Warning Record.ﬂ Park, Shin, Pampolino 
and Karen Geban, a union stewar
d who had been asked by Park 
to attend the meeting, were in the office when Ortiz arrived. 
Shin testified that at first, Ortiz refused to enter the office but 
stood at the doorway and refused to enter. Park told him to 
calm down and come in and have a seat. After several requests 
from Park, Ortiz entered the office and sat down. Park ex-
plained the reason for the warning, and Ortiz replied, ﬁOkay, 
okay, whatever you want to do.ﬂ Then Park asked him to sign 
the warning and Ortiz refused to do so. Union Steward Geban 
was asked to sign the warning as a union representative or wit-
ness and Ortiz told her not to si
gn it. However, Geban did sign 
it and then left because her shift had ended and she had other 
commitments and could not remain any longer. At first, accord-
ing to Shin, Ortiz spoke in a loud
 tone of voice but later calmed 
down. Then, according to Shin, Ortiz was given a second warn-
ing by Park for insubordination, ﬁin light of the fact that he 
                                                          
 14 Thus it is clear that the Respond
ent had been very lenient with 
Ruiz prior to her attendance at the ra
lly, and had elected not to give her 
a 3-day suspension until her sixt
h written warning within 2001. 
15 Ortiz received an annual evalua
tion signed by Pampolino and 
Shin, dated October 11, containi
ng the comment, ﬁCNA Rodolfo is 
consistently superior but creates antagonist (sic) due he dictates to 

fellow workers.ﬂ 
didn™t sign [the first warning].ﬂ 
Ortiz again refused to sign the 
second warning. Then Park wrote out a third warning, again for 
insubordination, and immediatel
y suspended Ortiz for 3 days, 
ostensibly in accordance with the Respondent™s progressive 
disciplinary policy that three warnings during a 12-month pe-
riod warranted a 3-day suspension. 
Ortiz testified that at first he
 refused to enter Park™s office 
because he saw his name on an ﬁEmployee Warning Recordﬂ 
form on Park™s desk, and told Pa
rk he wanted to have a union 
business representative present, not a union steward, to help 
him with the problem. At this tim
e both he and Park raised their voices, and Park insisted that he enter the office. Park said he 
was Ortiz™ boss and Ortiz was an 
employee, and he had to come 
in. Ortiz did so, and again requested a union representative. 
Park said that Geban was his 
union steward. Then Park gave 
him a warning for taking an unauthorized or extended break to 
attend the rally. Ortiz said okay, 
but refused Park™s demand that 
he sign the warning. Oritz also told Geban not to sign the warn-
ing, but Geban did as Park instructed. Geban then left. Park told 
Ortiz to sign another warning for insubordination because of his 
refusal to sign the first warning.
16 Ortiz again refused to sign, 
saying that he wanted his union representative. Then Park gave 
him a third warning and suspended him for 3 days.
17 Park testified that it is not necessary for employees to sign 
warning notices. Indeed, many empl
oyees, even the majority of 
employees, refuse to sign warnings or other documents and are 
not considered to be insubordina
te because, as Park testified, 
ﬁ[A] lot of times these employees
 think signing a paper is sign-
ing their life away,ﬂ and believe 
that the Respondent will insert 
detrimental comments in the notices after they are signed. Ac-
cording to Park, the subsequent warning and suspension to 
Ortiz for insubordination was a judgment call he had to make; 
other supervisors may not have 
done the same thing. Thus, it 
was not the simple fact that Ortiz refused to sign the warnings, 
but the hostile attitude exhibited by Ortiz together with his 
nonchalant refusal to accept a
nd understand the significance of 
leaving his duty station unattended. In other words, Ortiz ap-
peared unresponsive to the admonition or instruction of Park, 
and, rather than acknowledging th
e nature of his infraction, did 
not treat Park with due deferenc
e and seemed preoccupied with 
the fact that he was denied 
the union representation he re-
quested. 18                                                           
 16 Park wrote on the second warning:
 ﬁEmployee failed to sign warn-
ing issued to him. (See warning 
[dated] 10/22/01). Facility has the 
responsibility to teach and identify violation to employee. In response 
employee failed to sign in acceptance.ﬂ And under the space reserved 

for ﬁEmployee™s Remarks Re: Violation,ﬂ Park wrote, ﬁEmployee 
stated he understands and wants a c
opy of the paper. He refused to 
sign.ﬂ (Original emphasis.) 
17 Park wrote on the third warning: ﬁEmployee failed to sign previ-
ous insubordination warning. (See 
warning 10/24/01). . . suspended 
three days . . . 10/27/01, 10/28/01, 10/29/01 . . .ﬂ 
18 There is no record evidence one way or the other regarding 
whether employees receiving warnings
 were entitled to representation 
by a union business representative, rather than a steward, upon request. 

There is record evidence that on at 
least one occasion an employee who 
was to receive a warning requested 
that the meeting be postponed until 
a union business could be present, and Park agreed to this request. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 526 
I credit the testimony of Shin and Ortiz and find that Ortiz 
was in fact receptive to and did acknowledge the reasons for the 
first warning: He did not interr
upt Park or prevent Park from 
advising him of the infraction; nor did he even argue that the 
warning was undeserved. Further,
 I do not credit Park™s expla-
nation that the second and third warnings had nothing to do 
with Ortiz™ failure to sign the first or second warnings. In fact, 
as Park expressly verified on th
e warning notices, Ortiz™ failure 
to sign them was the very act of insubordination that precipi-
tated them. Indeed, given the fact
 that Ortiz acknowledged that 
he understood the reason for the second warning, as noted by 
Park, thus indicating that Ortiz was attentive to Park™s com-
ments, there could have been no other reason for the third 
warning other than Ortiz™ failur
e to sign the second warning. 
Clearly, has there been other reasons for Ortiz™ alleged insub-
ordination, Park would have not
ed them on the warning form.
19  Ortiz was a union steward and the leading union adherent; he 
had previously been denied a raise for the express reason that 
he was a steward; and the Respondent™s opposition to the Un-
ion is underscored by other seri
ous unfair labor practices as 
found herein. Finally, there is 
simply no requirement that em-
ployees sign warning notices; many do not, and no other em-
ployee has ever been given a subsequent warning for refusing 
to sign a prior warning. Accordingly, I find that the second and 
third warnings, and the 3-day suspension of Ortiz, were unlaw-
fully motivated by the Respondent™s opposition to the Union in 
general, and to Ortiz in particul
ar as the Union™s principal ad-
vocate. 
Park, I find, also utilized th
e Respondent™s progressive disci-
plinary policy to discharge an
other employee, Christina Del 
Los Santos. Christina Del Los Santos worked for the Respondent from 
1996 until she was discharged in November. She was one of the 
CNAs who received a raise in June after the health department 
inspection. Del Los Santos tes
tified that Pampolino spoke to 
her twice about signing the decer
tification petition. The first 
time was in about September. 
Pampolino approached her and 
asked her to sign the letter to get rid of the Union. Del Los San-
tos said she didn™t want to sign. The second time, about a week 
later, Pampolino again asked her to sign. On this occasion, 
Pampolino advised her that she would be the only Filipino who 
didn™t sign, and went on to say that if she did sign she would 
get more benefits and maybe her salary would be increased. 
Nevertheless, Del Los Santos ag
ain refused to sign, telling 
Pampolino that it was her right 
not to sign. Thereafter, accord-
ing to Del Los Santos, Pampoli
no seemed to always be watch-
ing her, and following her, an
d telling her, ﬁyou™re going to 
have to do this or that.ﬂ This
 was unusual, as Pampolino had 
not exhibited such behavior towa
rd her prior to her refusal to 
sign the decertification petition. On October 5, Del Los Santos purportedly committed three 
separate rule infractions: changing shifts with another employee 
without specific written authorization; leaving the premises 
                                                                                            
 Clearly, Ortiz™ request for a business representative was not unreason-
able. 19 The case sited by the Respondent in its brief, 
Epilepsy Foundation 
v. NLRB
, 268 F.3d 1095, 1105 (D.C. Dir. 2001) is inapposite. 
before the end of her shift;
20 and leaving a patient™s side-rail 
down.21 Park testified that none of
 these infractions warrants 
dismissal, and all are subject to
 the progressive disciplinary 
policy. For reasons unclear in the record, Del Los Santos was 
given no written warnings regarding any of these matters from 
the time they occurred until November 2. In the interim, on 
October 22, Del Los Santos atte
nded the aforementioned union 
rally and, I find, left her workstation unattended for a brief 
period of time. Then, on November
 2, Park called her into the 
office, gave her three warnings 
for the first three infractions 
that had occurred a month earlier,
22 gave her a forth warning 
for leaving her workstation to attend the rally, and then summa-
rily dismissed her for having re
ceived four warnings in a 12-
month period. Park repeatedly testified that
 this was highly unusual, and 
agreed that Del Los Santos s
hould have been given the warn-
ings at an earlier date as near as possible to when the infrac-
tions occurred. In mid-October 
he spoke to Pampolino and he 
instructed her to issue the warn
ings and to follow the progres-
sive disciplinary policy, but Pampolino did not do so. Then, due 
to his absence for several weeks in October and the absence of 
Del Los Santos for a period of 
time, he had no choice but to 
give her all of the warnings be
latedly and concurrently; and, 
strictly applying the disciplinary policy, he elected to terminate 
her. Park explained that, ﬁIt was kind of awkward because these 
warnings should have been given at the time when I™ve given 
(sic) to Lillian [Pampolino], but it wasn™t (sic) . . . It was kind 
of ironic how all these warnings cam
e to her all in one day or at 
the time when I discussed with her and I wanted to let her know 
what she has violated and, knowing that it hasn™t been done so 
earlier, I mean, ultimately, it came to my burden where I had 
the responsibility to let her know.ﬂ 
I do not credit Park™s testimony that it was incumbent upon 
him to strictly follow the disciplinary policy vis-a-vis De Los 
Santos. In fact, Park admittedly has discretion, and has exer-
cised this discretion, as noted 
above, to apply or not apply the 
policy depending upon the circumstances.
23 Furthermore, he 
intentionally ignored the very re
ason for the progressive nature 
of the disciplinary policy, namely, to give employees written 
warnings as close to the time of a disciplinary incident as pos-
sible, so they may modify their behavior with the foreknowl-
edge that subsequent infractions
 may lead to subsequent and 
progressive discipline. Clearly, 
I find, Park understood this, as 
he acknowledged that his handli
ng of the matter was awkward 
and unusual. Nor has the Respondent
 demonstrated that either 
Park or any other administrator has ever behaved similarly in 
                                                          
 20 Although the record is not entirely clear, it appears that these first 
two infractions are related. 
21 While Del Los Santos disputes that she committed the infractions 
attributed to her, the culpability of 
Del Los Santos regarding such inci-
dents is, under the circumstances, not pe
rtinent to the issue of employer 
motivation. 
22 A 3-day suspension was technically imposed for the third infrac-
tion, however the suspension and discharge were concurrent. 
23 Indeed, as noted above, the Respondent had given employee Ruiz 
five written warnings before giving 
her a 3-day suspension for the sixth infraction, which happened to be o
ccasion when she attended the union 
rally.  MID-WILSHIRE HEALTH CARE CENTER
 527
applying the disciplinary policy.
 And, Park did not explain 
why, under these unusual circumstances, he elected not to exer-
cise his discretion in favor of le
niency, particularly as it was the 
Respondent™s own negligence that
 created the ﬁawkwardﬂ situa-
tion. Nor would this have comp
romised the Respondent™s right 
to issue a disciplinary warning to Del Los Santos for leaving 
her workstation to attend the rally. 
Del Los Santos had worked for the Respondent for 5 years at 
the time of her discharge. She was a union advocate. Twice, in 
September, she refused Pampoli
no™s request that she sign the 
decertification petition. Pampolino admonished her for this, 
advising that she would be the only Filipino who had refused to 
sign, and then offered her benefi
ts to induce her to change her 
mind. Following these conversations, according to Del Los 
Santos, Pampolino monitored he
r work much more closely.
24 Then, on October 22, Del Los Santos joined the group of union 
advocates at the rally. Approximate
ly 10 days later, rather than 
receiving only a first warning for leaving her workstation on 
October 22 to attend the rally,
 she was discharged; and her 
discharge was premised upon infr
actions that had occurred a 
month earlier, on October 5, fo
r which she had never been is-
sued warning notices, and in clear contravention of the very 
purpose for progressive discipline. On the basis of the forgoing, 
I find that the General Counsel
 has presented abundant and 
persuasive evidence of unlawful mo
tivation. Further, I conclude 
that the Respondent has not met its 
Wright Line
 , supra, burden 
of demonstrating that Del Los 
Santos was discharged for non-
discriminatory reasons. I have 
found above that Park discrimi-
natorily manipulated the progressive disciplinary policy vis-a-
vis Ortiz for unlawful purposes. Similarly, I find he has utilized 
the policy to discharge Del Los 
Santos for reasons proscribed 
by the Act. Accordingly, I fi
nd that Del Los Santos was dis-
charged in violation of Section 
8(a)(3) of the Act as alleged.
25  Finally, I shall dismiss the allegation that Pampolino unlaw-
fully interrogated Calderon rega
rding her union activity when 
                                                          
 24 Park testified that he had no idea whether Pampolino made these 
statements to Del Los Santos or 
thereafter monitored her work more 
closely. 25 The Respondent maintains that the warning/discharge issues and 
other issues in this proceeding shou
ld be deferred to an arbitration 
process. As there is no contract cu
rrently existing between the parties 
there is no arbitration process to which the parties are bound. At the 
time the Union, on October 24, su
bmitted a general grievance indicat-
ing its desire to contest the Respon
dent™s conduct in issuing warnings 
and/or discharging employees, the 
Union believed an enforceable con-
tract with a grievance procedure was in effect. It was later determined 

by the Board that in fact no such co
ntract existed. Since that time the 
Union has not pursued the grievances, and is seeking remedial relief 
through the Board in th
e instant proceeding. she asked Calderon whether she was going to attend or partici-
pate in the union picketing scheduled for November 28. While I 
find that, according to the test
imony of Calderon, Pampolino 
did ask her this, it appears that the Respondent had legitimate 
scheduling concerns and simply wanted to know who to expect 
at work on the day in question. Moreover, Calderon was a un-
ion steward, and therefore could have reasonably understood 
that Pampolino™s interrogation of her was not for the purpose of 
discerning her union sympathies. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  
3. The Respondent has violated Section 8(a)(1) and (3) of the 
Act as set forth. 
THE REMEDY Having found that the Respondent 
has violated and is violat-
ing Section 8(a)(1) and (3) of the Act by unlawfully coercing 
and influencing employees to sign a decertification petition, 
threatening to report employees to the INS if they refuse to sign 
the decertification petition, crea
ting the impression that wage 
increases or other benefits were
 dependent upon the signing of 
the decertification petition, withholding wage increases from 
employees because of their union activity, giving written warn-
ings to employees because of their union activity, suspending 
employees because of their uni
on activity, and discharging 
employees because of their union activity, I recommend that it 
be required to cease and desist 
therefrom and from in any other 
like or related manner interfering with, restraining, or coercing 
its employees in the exercise of
 their rights under Section 7 of 
the Act. Having found that the 
Respondent withheld wage in-
creases from employees Rudolfo Ortiz, Sylvia Calderon, and 
Roberto Galdamez, unlawfully suspended Rudolfo Ortiz, and 
unlawfully suspended and discharg
ed Christina Del Los Santos, 
I shall recommend that the Respondent offer Del Los Santos 
reinstatement to her former position, discharging replacements 
if necessary, without prejudice 
to her rights and privileges pre-
viously enjoyed, and that all of the foregoing employees be 
made whole for any loss of earnings or other benefits they may 
have suffered, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 
289 (1950), plus interest as computed in 
New Horizons for the 
Retarded,
 283 NLRB 1173 (1987). 
I shall also recommend an expunction order and the posting 
of an appropriate notice, at
tached hereto as ﬁAppendix.ﬂ 
[Recommended Order omitted from publication.] 
  